Citation Nr: 0832903	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1993.  The veteran's active duty service includes 
deployment to Saudi Arabia from September 1990 to March 1991.  
During that time, he was assigned to the 197th Infantry 
Battalion, 24th Infantry Division and participated in a 
campaign to liberate and defend Kuwait.  He was awarded 
various distinctions, including the Kuwait Liberation Medal 
and Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  The stressors reported by the veteran have not been 
corroborated by the evidence in the record.


CONCLUSION OF LAW

The veteran's claimed PTSD was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in he light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

II.  Analysis

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  A June 2003 private 
treatment record from Dr. Edwin Hoeper, post-service VA 
records from August 2003 to April 2005, and a VA examination 
report from February 2004 all indicate a diagnosis of PTSD.  
The Board is therefore fully satisfied that the veteran has a 
current diagnosis of PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor in order for service 
connection to be warranted, as noted above.  Again, a 
favorable medical opinion is insufficient, in and of itself, 
to predicate the grant of service connection for PTSD.  See 
Moreau, 9 Vet. App. at 396.  Thus, the question becomes 
whether the veteran either engaged in combat with the enemy 
during service or experienced a corroborated in-service 
stressor upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded various distinctions which include the Kuwait 
Liberation Medal, Southwest Asia Service Medal, and National 
Defense Service Medal.  There is no indication, however, of 
combat-related citations such as a Purple Heart Medal or 
Combat Infantryman Badge.  Additionally, the veteran's 
military records indicate that his principal in-service duty 
consisted of assignment to the Transportation Division.  
Moreover, the service medical records do not indicate any 
combat-related wounds or other incidents of treatment 
relating to combat.  In short, there is no evidence of record 
suggesting that the veteran participated in any combat with 
the enemy during service.
As such, the Board next considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the veteran has 
advanced three separate in-service events as claimed 
stressors that caused his PTSD:  1) that he witnessed various 
gruesome casualties of war while traveling on "The Highway 
of Death" in February 1991; 2) that while serving on 
Operation Desert Storm, a mortar round exploded 50 feet from 
where he was located and that he was subsequently required to 
don chemical warfare equipment and prepare for battle; and 3) 
that during training in 1992, he suffered dehydration and was 
fearful of death when medical personnel were unable to 
properly insert an IV to treat his dehydration.  However, 
neither the military records nor the service medical records 
reference the occurrence or treatment for any of these 
claimed in-service stressors.  The Board notes that a June 
2003 private treatment record from Dr. Edwin Hoeper contains 
the diagnosis of "service connected PTSD."  Similarly, VA 
treatment records from August and October 2003 indicate a 
diagnosis of "military-related PTSD."  As set forth above, 
however, the veteran's stressors cannot be corroborated 
solely by after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau v. Brown, supra.

In support of his claim, the veteran has also submitted a 
signed handwritten October 2003 statement from a fellow 
serviceman.  This statement purports that the serviceman 
served with the veteran in the "197th Infantry Brigade."  
The statement contains the serviceman's account of various 
gruesome scenes that he witnessed while on a convoy from 
Baghdad to Kuwait City.  The statement also contains accounts 
of two separate incidents in which the serviceman was in 
close proximity to air attacks that caused him and his unit 
to don chemical warfare protection and to quickly move their 
position.  Interestingly, the serviceman's statement does not 
mention the veteran or in any way indicate that the veteran 
was present at any of the events described in the statement.  
Moreover, a review of the serviceman's service records 
revealed that he was assigned to and served in a different 
unit from the veteran, Company A, 248th Support Battalion, 3d 
Brigade, 24th Infantry Division.

The Board is mindful that a veteran's unit records may, on 
occasion, be useful for the purpose of corroborating claimed 
in-service stressors in service connection claims for PTSD.  
In this case, however, the veteran has failed to submit 
sufficient information to warrant VA to request his unit 
records from the United States Joint Services Records 
Research Center (JSRRC).  With regard to his travels on "The 
Highway of Death" the veteran fails to provide specific 
locations or the names of other servicemen from his unit who 
were with him during his journey.  The veteran's claims that 
he "smelled death," "felt fear," or witnessed gruesome images 
on "The Highway of Death" represent his own perceptions and 
sensations at the time and do not constitute documentable 
events.  Regarding the incident in which a mortar round 
exploded 50 feet from his location, the veteran fails to 
provide any dates, locations or names of other servicemen who 
were in his unit and who were with the veteran when this 
event occurred.  Finally, although the veteran reported an 
incident in 1992 in which he was dehydrated and was fearful 
of dying when medical personnel was unable to insert an IV, 
the service medical records do not corroborate any such 
event.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  The evidence of 
record, however, does not reflect participation in combat 
with the enemy, and there is no evidence showing that the 
veteran's current diagnosis of PTSD is based upon a 
corroborated in-service stressor.  As such, the Board finds 
that the preponderance of evidence is against the veteran's 
claim of entitlement to service connection for PTSD.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
PTSD in an October 2003 letter.  The veteran and his 
representative were furnished additional notice regarding the 
same in October 2007.  The October 2007 letter also notified 
the veteran that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records, post-service 
VA facility treatment records, and private medical records 
that were identified by the veteran and his representative 
have been obtained.  Additionally, he was afforded a 
psychiatric VA examination in February 2004 by a psychiatric 
examiner who reviewed the claims file.

As fully discussed above, the Board finds that there is no 
basis for stressor corroboration efforts through the JSRRC.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran or his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


